Case 2:16-cv-06599-JGB-E Document 108-12 Filed 10/05/20 Page 1 of 2 Page ID #:2204




    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
          A Limited Liability Partnership
    2     Including Professional Corporations
      GREGORY F. HURLEY, Cal. Bar No. 126791
    3 ghurley@sheppardmullin.com
      BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
    4 bleimkuhler@sheppardmullin.com
      STACY M. DOMINGUEZ, Cal. Bar No. 279161
    5 sdominguez@sheppardmullin.com
      650 Town Center Drive, 10th Floor
    6 Costa Mesa, California 92626-1993
      Telephone: 714.513.5100
    7 Facsimile: 714.513.5130
    8 Attorneys for DOMINO’S PIZZA LLC
    9
                                       UNITED STATES DISTRICT COURT
   10
                      CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12
        GUILLERMO ROBLES,                                 Case No. 2:16-cv-06599
   13                                                     Hon. Jesus G. Bernal
                          Plaintiff,
   14                                                     DEFENDANT DOMINO’S PIZZA
                 v.                                       LLC’S EVIDENTIARY
   15                                                     OBJECTIONS TO DECLARATION
        DOMINO’S PIZZA LLC,                               OF JOSEPH R. MANNING, JR.
   16
                          Defendant.
   17                                                     Date: October 26, 2020
                                                          Time: 9:00 a.m.
   18                                                     Ctrm: 1
   19
                                                          Action Filed: September 1, 2016
   20                                                     Trial Date:   December 8, 2020
   21
   22
   23
   24
   25
   26
   27
   28
                                                                               Case No. 2:16-cv-06599
        SMRH:4832-1582-4845.1      DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MANNING
Case 2:16-cv-06599-JGB-E Document 108-12 Filed 10/05/20 Page 2 of 2 Page ID #:2205




    1            Defendant Domino’s Pizza LLC (“Defendant”) hereby submits its
    2 Evidentiary Objections to Joeseph R. Manning’s Declaration in Support of Plaintiff
    3 Robles’ Motion for Summary Judgment as follows:
    4      Plaintiff’s Material Objected To:           Defendant’s Grounds for Objection
    5    1.    Domino’s is a pizzeria chain           1.    Lacks foundation and lack of

    6    that owns, leases, or operates pizza         personal knowledge. Plaintiff’s counsel is

    7    restaurants throughout California and        inappropriately “testifying” to facts at

    8    the rest of the country. ¶ 3.                issue in this action. Mr. Manning has not

    9                                                 established any foundation for this

   10                                                 assertion and it is factually incorrect. E.g.

   11                                                 Declaration of Joseph Deveraux (Dkt.

   12                                                 101-2) at ¶ 2.

   13
   14
   15 Dated: October 5, 2020
   16                                    SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   17
   18                                    By                  /s/ Gregory F. Hurley
   19                                                       GREGORY F. HURLEY
   20                                                Attorneys for DOMINO’S PIZZA LLC
   21
   22
   23
   24
   25
   26
   27
   28

                                                  -1-                       Case No. 2:16-cv-06599
        SMRH:4832-1582-4845.1   DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF MANNING
